Citation Nr: 1023375	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1972 and from September 1984 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision rendered by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For the reasons set forth below, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the Veteran's claim.  In this 
case, the Veteran contends that his service-connected 
disabilities render him unemployable.  Specifically, the 
Veteran contends that he retired because his service-
connected disabilities prohibited him from performing his 
former job duties as a building maintenance technician.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected with a compensable rating 
for degenerative disc disease of the cervical spine to 
include bilateral radiculopathy (assigned a 30 percent 
rating); residuals of a right ankle condition, status post 
surgical repair (assigned a 20 percent disability rating); 
lumbosacral strain (assigned a 20 percent rating), bilateral 
tinnitus (assigned a 10 percent rating), and L5 radiculopathy 
of the left lower extremity (assigned a 10 percent rating).  
The Veteran is noncompensably rated for sinusitis, a 
laceration of the right upper lip, and a laceration of the 
left thumb.  He currently has a combined disability rating of 
70 percent.

The question to be addressed in this appeal is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.  In this regard, the Board notes that the 
evidence of record indicates that the Veteran is retired.  He 
last worked full-time in December 2004 and has been 
unemployed since January 2005.  It is unclear from the record 
precisely when the Veteran retired.  He has two years of 
college-level education and worked as a building maintenance 
technician prior to unemployment.

In March 2007, the Veteran was afforded VA examinations to 
determine the nature and severity of his service-connected 
disabilities.  Although the examiners noted findings and 
symptomatology, to include the Veteran's reported 
symptomatology, they provided no objective functional 
assessment indicating whether the Veteran was in any way 
physically restricted in a manner that might affect 
employability.  Further, the examiners did not comment on the 
impact of all of the Veteran's service-connected disabilities 
on his employability.  Specifically, the examiners did not 
opine whether the Veteran's service-connected disabilities 
(combined or otherwise) rendered him unemployable.  

In August 2009, the Veteran was afforded a VA examination.  
Again, the examiner provided examination findings (such as 
range of motion) and symptomotology, but provided no 
objective functional assessment indicating whether the 
Veteran was physically restricted in a manner that might 
affect employability.  Additionally, he did not provide an 
opinion as to whether the Veteran was unemployable due to one 
or more of his service-connected disabilities.  Although the 
examiner found no current adverse occupational implications 
due to the fact that the Veteran was retired, he did not 
address or consider the Veteran's contention that his 
service-connected disabilities caused him to retire from his 
former employment as a building maintenance technician.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that, in order for a veteran to prevail on a claim 
for a TDIU, the record must reflect some factor that takes 
his case outside of the norm.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim 
for a TDIU, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  
In Friscia, the Court stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's 
claim for a TDIU.  The Veteran should be scheduled for a VA 
examination, and the examiner should be asked to conduct a 
physical examination of the Veteran, review of the medical 
evidence, and provide a medical opinion addressing the 
question of whether the Veteran's service-connected 
disabilities combine to make him unemployable.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. 
App. 294 (1995).  Such opinion must be based upon 
consideration of the Veteran's current medical condition as 
well as his documented history and assertions, to include 
employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The Veteran should be afforded a VA 
examination of his service-connected 
disabilities.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner 
designated to examine the Veteran.  The 
examiner must consider the current severity 
of each of the Veteran's service-connected 
disabilities.  The report of the 
examination must include a discussion of 
the Veteran's documented medical history 
and assertions.  In addition, the examiner 
must elicit from the Veteran and the record 
for evaluation purposes a full work and 
educational history.

Following the above-requested examination 
of the Veteran and review of the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability)-and without regard to the 
Veteran's age, that solely his service-
connected disabilities combine to preclude 
substantially gainful employment that is 
consistent with his education and 
occupational experience.

A complete rationale should be provided 
for all opinions expressed.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue of entitlement to 
TDIU.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


